              Case 1:20-cv-00875-DAD Document 5 Filed 08/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                    EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
10   In re:                                               District Court Case No.: 1:20-cv-00875-NONE

11   DON ROSE OIL CO., INC., a California                 Bankruptcy Court Case No.: 17-12389-A-7
     corporation,
12                                                        Chapter 7

13                  Debtor.                               Adv. Case No.: 17-01086-A

14

15   KODIAK MINING & MINERALS II, LLC, et al.,            ORDER APPROVING STIPULATION TO
                                                          DISMISS APPEAL
16                  Plaintiffs,
17
       v.
18
     DON ROSE OIL CO., INC., et al.,
19
                    Defendants.
20
                                                        G
21           The Court having considered the Stipulationh to Dismiss Appeal (the “Stipulation”) entered
                                                        g
22   into by and between appellant Consolidated Resources,
                                                        j       Inc. (“Appellant”) and appellees DRO
                                                        g
23   Barite, LLC (“DRO Barite”), Sallyport Commercial Finance, LLC (“Sallyport”), Idemitsu Apollo

24   Corporation (“Apollo”) and Happy Rock Merchant Solutions, LLC (“Happy Rock”) (collectively,

25   “Respondents,” and together with Appellant, the “Parties”) and good cause appearing therefor,

26            IT IS ORDERED that the Stipulation is APPROVED.

27            IT IS FURTHER ORDERED that this appeal is hereby dismissed without prejudice.

28

29                                                  1                              CASE NO.: 1:20-CV-00875
                           ORDER APPROVING STIPULATION TO DISMISS APPEAL
30
           Case 1:20-cv-00875-DAD Document 5 Filed 08/31/20 Page 2 of 2


 1          IT IS FURTHER ORDERED that Appellant shall have the right to file a future appeal of

 2   the order that is the subject of this action after such time as the order becomes final within the

 3   meaning of 28 U.S.C. § 1291 and applicable law.

 4          IT IS FURTHER ORDERED that all rights, remedies, claims, causes of action, defenses

 5   and appeals of the Parties are preserved to the extent afforded to them under applicable law and

 6   principles of equity.

 7          IT IS FURTHER ORDERED that the Parties shall bear their own fees and costs incurred in

 8   connection with this appeal.

 9
     IT IS SO ORDERED.
10

11      Dated:     August 28, 2020
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

29                                                  2                            CASE NO.: 1:20-CV-00875
                             ORDER APPROVING STIPULATION TO DISMISS APPEAL
30
